Case 2:20-cv-10730-BAF-DRG ECF No. 18 filed 09/02/20                   PageID.149      Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

TYRONE BOOTH, et al.,

        Plaintiffs,                                          Civil Action No. 20-CV-10730

vs.                                                          HON. BERNARD A. FRIEDMAN

FLINT POLICE OFFICERS
ASSOCIATION, et al.,

      Defendants.
_______________________/

         OPINION AND ORDER GRANTING THE MOTION OF DEFENDANTS
      FLINT POLICE OFFICERS ASSOCIATION AND KEVIN SMITH TO DISMISS

                This matter is presently before the Court on the motion of defendant Flint Police

Officers Association (“FPOA”) and its president, defendant Kevin Smith (“Smith”), to dismiss

[docket entry 9]. Plaintiffs have filed a response, and defendants have filed a reply. Pursuant

to E.D. Mich. LR 7.1(f)(2), the Court shall decide this motion without a hearing. For the reasons

stated below, the Court shall grant the motion.

                This case concerns a labor relations dispute. Plaintiffs allege that for some period

of time prior to September 24, 2019, they were “provisional” sergeants with the Flint Police

Department. On September 24, they were promoted to “permanent” sergeants. Compl. ¶ 25.

These promotions allegedly were approved by the police chief, Timothy Johnson, to resolve a

grievance filed on plaintiffs’ behalf by their union, the FPOA, that claimed the promotions were

due “because Plaintiffs had held the provisional Sergeant positions for well over 90 days and

not been promoted to permanent Sergeants.” Id. ¶¶ 22, 24-25. On October 15, the bargaining

unit to which plaintiffs now belonged, the “Flint Police Department Sergeants (‘FPDA’) [sic],”

represented by the Police Officers Labor Council (“POLC”), filed a grievance with the City of
Case 2:20-cv-10730-BAF-DRG ECF No. 18 filed 09/02/20                  PageID.150      Page 2 of 6



Flint, claiming that plaintiffs had been promoted based on favoritism. Id. ¶ 26-27. On October

17, “there was a lawsuit filed against Flint by employees of Flint, which included police officers,

alleging reverse race discrimination, suggesting promotions to Sergeant were based on race.”1

Id. ¶ 29. Shortly thereafter, plaintiffs were demoted to provisional sergeant positions, allegedly

at the behest of the Flint mayor “to gain political favor with FPSA, and in an attempt to try to

appease members of FPOA, including the officers and those involved in the lawsuit against

Flint.” Id. ¶ 33. Plaintiffs’ demotion allegedly was the result of an agreement, in the form of

a Memorandum of Understanding (“MOU”),2 dated October 29, signed by Makini Jackson on

behalf of the city and Smith on behalf of the FPOA. Id. ¶ 34. The POLC denied plaintiffs’

request to process a grievance over their demotions. Id. ¶ 41.

               Plaintiffs assert four claims. In Count I, they claim that defendants City of Flint

and Makini Jackson violated their Fourteenth Amendment due process rights by depriving them


       1
         A copy of the complaint in this case, Baker v. City of Flint, No. 19-113438 (Genesee
Cty. Cir. Ct.), is attached to defendants’ reply brief as Exhibit A. The plaintiffs are sixteen
Caucasian city employees (an auditor, an electrician, six police officers, a maintenance
worker, an accountant, a police terminal operator, a typist, a pollution control supervisor, a
transportation worker, an operations supervisor, and a water clerk) who claim they were
denied promotions and that less qualified African-American candidates were awarded the
positions instead and/or that they were subjected to discrimination and retaliation. The
seventeenth plaintiff, an African-American police investigator, claims he was constructively
discharged when he declined to go along with racist policies of his supervisor. The
defendants in are the Baker are the City of Flint, Flint police chief Timothy Johnson, and
Flint human resources manager Makini Jackson.
       2
         This MOU, a copy of which is attached to defendants’ motion as Exhibit A,
indicates that the city had mistakenly promoted plaintiffs while it was in the midst of
negotiations with the FPOA over, among other things, promotions procedures. These parties
agreed that the city would return plaintiffs “to their status quo ante . . . pending the
completion of a promotional examination for the permanent placement of FPOA members
into the position of Police Sergeant.” MOU ¶ 1.


                                                2
Case 2:20-cv-10730-BAF-DRG ECF No. 18 filed 09/02/20                     PageID.151      Page 3 of 6



of property without notice or an opportunity to be heard. In Count II, plaintiffs claim that

defendants FPOA and Smith tortiously “interfered with the contractual rights Plaintiffs had

under their CBA with POLC and Flint. The MOU was intended to, and did, interfere with

Plaintiffs’ contractual rights under their CBA by causing the breach, disruption, or termination.”

Id. ¶¶ 54-55. In Count III, plaintiffs claim that the City of Flint breached “Plaintiffs’ contractual

rights under the CBA between POLC and Flint,” which “included the right not to be discharged

except for cause and the right to seniority in their positions.” Id. ¶ 60. And in Count IV,

plaintiffs claim that the POLC breached its duty to represent plaintiffs fairly. For relief,

plaintiffs seek reinstatement to their permanent sergeant positions, damages, costs, and attorney

fees.

               In the motion now before the Court, defendants FPOA and Smith seek dismissal

of Count II for failure to state a claim. To survive such a motion, a complaint “must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is facially plausible “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Id. “[A] plaintiff’s obligation to provide the ‘grounds’

of his entitlement to relief requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do. Factual allegations must be enough to raise a

right to relief above a speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

“[W]e do not require heightened fact pleading of specifics, but only enough facts to state a claim

to relief that is plausible on its face.” Id. at 570.

               Defendants FPOA and Smith argue that plaintiffs have not stated a tortious


                                                   3
Case 2:20-cv-10730-BAF-DRG ECF No. 18 filed 09/02/20                 PageID.152       Page 4 of 6



interference claim because the complaint does not allege the third element of such a claim,3 i.e.,

“the intentional doing of a per se wrongful act or the doing of a lawful act with malice and

unjustified in law for the purpose of invading the contractual rights or business relationship of

another.” CMI Int’l, Inc. v. Intermet Int’l Corp., 649 N.W.2d 808, 812 (Mich. Ct. App. 2002)

(quoting In Feldman v. Green, 360 N.W.2d 881, 891 (Mich. Ct. App. 1984)). Defendants argue

that plaintiffs do not allege any “per se wrongful act,” or “the doing of a lawful act with malice

and unjustified in law,” as the complaint alleges only that defendants filed grievances and

negotiated with the city over promotions procedures.

               Plaintiffs argue that they have sufficiently alleged defendants’ “improper

motives,” Pls.’ Resp. Br. at 10, in the following two paragraphs of the complaint:

               29. Within days of the above grievance being filed by FPSA, on or
               about October 17, 2019, there was a lawsuit filed against Flint by
               employees of Flint, which included police officers, alleging
               reverse race discrimination, suggesting promotions to Sergeant
               were based on race.

                                           *    *   *

               33. In order to gain political favor with FPSA, and in an attempt to
               try to appease members of FPOA, including the officers and those
               involved in the lawsuit against Flint, Mayor Weaver directed her
               staff and/or attorneys, including Defendant Jackson, to reverse the
               decision of the then-Chief of Police to promote Plaintiffs to the
               positions of permanent Sergeant.

Compl. ¶¶ 29, 33.

               Plaintiffs have not alleged any wrongful conduct by FPOA or Smith that would


       3
         The elements of this claim are “(1) the existence of a contract, (2) a breach of the
contract, and (3) an unjustified instigation of the breach by the defendant.” Health Call of
Detroit v. Atrium Home & Health Care Servs., Inc., 706 N.W.2d 843, 849 (Mich. Ct. App.
2005).

                                                4
Case 2:20-cv-10730-BAF-DRG ECF No. 18 filed 09/02/20                   PageID.153     Page 5 of 6



support the third element of their tortious interference claim. Plaintiffs concede that they “ must

demonstrate, with specificity, affirmative acts by the defendant[s] that corroborate the improper

motive of the interference.” Dalley v. Dykema Gossett, 788 N.W.2d 679, 696 (Mich. Ct. App.

2010) (internal quotation marks and citation omitted). But the cited paragraphs fail to allege

that defendants did anything improper. Paragraph 29 alleges that FPSA (not FPOA) filed a

grievance and that a reverse discrimination lawsuit was filed by third parties (not FPOA or

Smith). Paragraph 33 alleges that it was Mayor Weaver (not FPOA or Smith) who directed

defendant Jackson and others (not FPOA or Smith) to reverse plaintiffs’ promotions. These

paragraphs have almost nothing to do with defendants FPOA or Smith and certainly nothing that

suffices to meet the third element of a tortious interference claim.

               Nor is the Court persuaded that the complaint sufficiently alleges this element by

claiming that the FPOA (or Smith, in his capacity as the FPOA president) acted improperly in

negotiating the MOU with the city. As that document indicates, these parties agreed to return

plaintiffs to their positions as provisional sergeants because the FPOA and the city were in the

midst of negotiating a new collective bargaining agreement (“CBA”), including the procedures

to be followed in promoting provisional sergeants to permanent sergeants. The grievance the

FPOA had previously filed on plaintiffs’ behalf (claiming that promotions were due because

plaintiffs had held the provisional sergeant status for more than ninety days) was, by agreement

of the FPOA and the city, meant to be held in abeyance pending the completion of the CBA

negotiations. See MOU (“Recitals”). Such negotiations plainly have a valid business purpose,

which are neither unlawful per se nor malicious and unjustified. Further, plaintiffs’ allegation

that “the City of Flint entered into the MOU for political favor or appeasement with FPOA,”


                                                5
Case 2:20-cv-10730-BAF-DRG ECF No. 18 filed 09/02/20                 PageID.154      Page 6 of 6



Pls.’ Resp. Br. at 11, does nothing to advance plaintiffs’ tortious interference claim against the

FPOA or Smith.

               The Court concludes that the complaint fails to state a claim against defendants

FPOA or Smith for tortious interference with contract. Accordingly,



               IT IS ORDERED that defendants’ motion to dismiss Count II is granted.



                                             s/Bernard A. Friedman
                                             BERNARD A. FRIEDMAN
Dated: September 2, 2020                     SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan




                                                6
